1.The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 9-18, 30-32 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vu in view of the admitted prior art of instant paragraph 0006-0007 as exemplified by Takushima, PCT Publication WO 2004/029324 and Richard, either alone, or further in view of Smith for reasons of record as set forth in the previous action.
2.Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. Applicant is essentially arguing the references separately—ie, pointing out what each does not disclose—when the rejection is based on the combination as applied.  The aspect of sputter deposition has not been disregarded.  PCT -324 teaches such to deposit an antireflective coating.  It should be noted that sputter deposition is well known in the art and is one of a number of vacuum coating methods that are conventionally employed to deposit coatings.  There certainly is no showing or evidence of record to indicate that the instant sputter deposition offers any advantages over other methods of vacuum deposition.  Further, it should be noted that the hydrophobic coating recited in instant claim 1 does not have to be sputter deposited and instant claim 18 does not require any hydrophobic coating.  While PCT -324 may not sputter deposit on a hard coat film, Takushima teaches vacuum deposition of the instant coatings in the instant order.  Again, since one of ordinary skill in the art would 
3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
         
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742